Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16607310 application filed 10/22/2019.
The preliminary amendment filed 10/22/2019 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a heat medium" in claim 1 (instant specification para 52).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4,8,11,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 4 has the phrase, “the layers," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous noun of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 8 has the phrase, “the source gas fed," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous noun of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim 11 has the phrase, “spiral-type” which is unclear as to what “type” was intended to convey. (MPEP 2173.05(b) PART E)

Claim 12 has the phrase, “a predetermined temperature,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase (in the context of the claim) is unclear what manipulative difference in how the function is actually practiced, with particular focus on “predetermined”.  As well, the claim does not indicate from what reference point the temperature would be considered predetermined, and thus unclear what is included and excluded by the scope of claim language as considered predetermined.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 02-102710 (herein known as MAIKERU).

With regard to claim 1, MAIKERU teaches a gas separation apparatus comprising:, especially at para 1 of detailed description pg 3
a separation membrane module including at least one gas separation membrane 13 element in a housing, especially at figs 1,2, pg 5 para 3, abstract
a casing 9 for blocking external air, especially at fig 1, pg 5 para 3, abstract
a heat source unit 11 for adjusting a temperature of a heat "oil" (medium; structural equivalent) with which the casing is filled, especially at fig 1, pg 2 para 14-15, abstract
wherein the casing holds two separation membrane modules, especially at pg 4 para 3

With regard to claim 2, MAIKERU teaches 
wherein the heat source unit is provided inside the casing, especially at fig 1, pg 2 para 14-15, abstract

With regard to claim 5, MAIKERU teaches 
wherein the separation membrane module "bundle" (within at least two) gas separation membrane elements in a housing, especially at pg 4 para 3

With regard to claim 6, MAIKERU teaches 
a source gas flow pipe 8 for feeding a source gas to the separation membrane module, especially at pg 5 para 2
an exhaust gas flow pipe 15 for discharging an exhaust gas from the separation membrane module, especially at pg 5 para 3, pg 6 para 4

With regard to claim 8, MAIKERU teaches 
wherein the source gas fed to the gas separation membrane element contains at least "water vapor" (steam), especially at pg 4 para 5

With regard to claim 11, MAIKERU teaches 
wherein the gas separation membrane element is a spiral-type gas separation membrane element, especially at pg 4 para 2

With regard to claim 12, MAIKERU teaches 
adjusting a temperature of the heat medium (implicit startup to an operational state after heat is started within scope of adjusting; and within the scope of the intended result "so that the temperature is maintained at a predetermined temperature using the heat source unit", which includes a passive system, such as a natural balance occurring between heat input vs heat output, such as heat of 11 balanced with heat naturally escaping 9), especially at fig 1, pg 2 para 14-15, pg 5 para 3, abstract
feeding a source gas 8 to the separation membrane module (13) to perform a gas separation treatment, especially at fig 1, pg 3 para 1, pg 5 para 2,3, abstract, title

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 02-102710 (herein known as MAIKERU) as evidenced by US 20070173709 A1 PETISCE.

With regard to claim 9, MAIKERU teaches 
wherein the gas separation membrane element includes a gas separation membrane including a "cellulose acetate" (hydrophilic resin) composition layer, especially at pg 6 para 4; as evidenced by US 20070173709 A1 PETISCE which teaches cellulose acetate is hydrophilic, especially at para 331


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-102710 (herein known as MAIKERU) in view of 5720411 (herein known as DARBY).

With regard to claim 3, MAIKERU does not specifically teach wherein layers constituting the casing have a thermal resistance value of greater than or equal to 0.1 m2-K/W. 
But, DARBY teaches layers of plastic and glass constituting the "vessel" (casing; within the scope of a thermal resistance value of greater than or equal to 0.1 m2-K/W, as discussed at instant specification para 46; since it has been held that "A chemical composition and its properties are inseparable” MPEP 2112.01 PART II), especially at c1ln19-30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of the casing MAIKERU with layers of plastic and glass constituting the "vessel" (casing; within the scope of a thermal resistance value of greater than or equal to 0.1 m2-K/W, as discussed at instant specification para 46; since it has been held that "A chemical composition and its properties are inseparable"  MPEP 2112.01 PART II) of DARBY for the benefit a lightweight, strong material, as taught by DARBY especially at c1ln19-30

With regard to claim 4, MAIKERU does not specifically teach wherein a material forming at least one layer of the layers constituting the casing has a thermal conductivity of 1 W/(m-K) or less. 
But, DARBY teaches layer of glass fiber constituting the "vessel" (casing; within the scope of a material forming at least one layer of the layers constituting the casing has a thermal conductivity of 1 W/(m-K) or less, as discussed at instant specification para 47; since it has been held that "A chemical composition and its properties are inseparable"  MPEP 2112.01 PART II), especially at c1ln19-30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of the casing MAIKERU with layer of glass fiber constituting the "vessel" (casing; within the scope of a material forming at least one layer of the layers constituting the casing has a thermal conductivity of 1 W/(m-K) or less, as discussed at instant specification para 47; since it has been held that "A chemical composition and its properties are inseparable"  MPEP 2112.01 PART II) of DARBY for the benefit a lightweight, strong material, as taught by DARBY especially at c1ln19-30


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5429662 (herein known as FILLET) in view of JP 02-102710 (herein known as MAIKERU).

With regard to claim 1, FILLET teaches a gas separation apparatus comprising:, especially at fig 1, abstract, title
 a separation membrane module 18, especially at fig 1, c3ln5-19
FILLET does not specifically teach at least one gas separation membrane element in a housing 
But, MAIKERU teaches a separation membrane module including at least one gas separation membrane 13 element in a housing, especially at  figs 1,2, pg 5 para 3, abstract; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine FILLET with a separation membrane module including at least one gas separation membrane 13 element in a housing of MAIKERU for the benefit of providing the separation membrane module details for the separation membrane module of FILLET
FILLET teaches a casing 16 capable of blocking external air, especially at fig 1, c3ln5-19; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
FILLET teaches a heat source unit 26 capable of adjusting a temperature of a heat medium with which the casing is filled, especially at fig 1, c3ln5-27; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
FILLET teaches wherein the casing holds greater than or equal to two separation membrane modules 18s, especially at fig 1, c3ln5-19

With regard to claim 6, FILLET teaches
 a source gas flow pipe (depicted connecting 25 to 18s) for feeding a source gas to the separation membrane module, especially at fig 1, c3ln5-19
 an exhaust gas flow pipe (depicted connecting 20 to 18s) for discharging an exhaust gas from the separation membrane module, especially at fig 1, c3ln5-19

With regard to claim 7, FILLET teaches
 the source gas flow pipe (depicted connecting 25 to 18s) includes a branched part for distributing and feeding the source gas to each of the separation membrane modules 18s, especially at fig 1, c3ln5-19
 the exhaust gas flow pipe (depicted connecting 20 to 18s) includes a collecting part for collecting and discharging the exhaust gases discharged by the separation membrane modules 18s, especially at fig 1, c3ln5-19
 at least one of the branched part and the collecting part is provided in the casing, especially at fig 1, c3ln5-19


Allowable Subject Matter
Claim(s) 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776